DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
In the Claims filed on 11/17/2021: 
No claim(s) have been amended. 
Claim(s) 4 has/have been canceled. 
Claim(s) 1-3, and 5-20 is/are pending in this application.
Claim(s) 1-3, and 5-20 are rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 6 depends on claim 3 and comes after claim(s) 5 which depends on claim 1 (claim 6 should come before claim(s) 5 because of its dependency on claim 3 (claim 6 should come immediately after claim 3).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
 In their arguments applicant argued:
This response is to an Office Action mailed on 08/25/2021. 
The applicant has carefully reviewed the action, the references, and the rational regarding the rejections, and does not make any further amendments to the claims. The action provides a section "Response to Arguments". In that section it is stated that "Blake also teaches applicant's newly added limitations specifically in Figure 12b." 
The applicant argued in the last response as follows: 

"The applicant urges that claim 1 now clearly recites that the battery-powered vehicle now flies under its own power through the charging zone with the charging interface and the charge-receiving interface connected. In applicant's invention as claimed it is not necessary that the vehicle land to be charged, but may approach the charging zone and fly through that zone while charging occurs. (Emphasis added)

The applicant has reviewed the art cited and applied and finds no teaching of this limitation, and believes that claim 1, as amended, is thusly patentable over the art cited and applied, either singly or in combination." 
The new action, marked Final, does not specifically address this limitation and argument, which applicant believes is the central issue. 
The statement in the new action that "Blake also teaches applicant's newly added limitations specifically in Figure 12b." is inadequate. Blake Fig. 12A and 12B teach an apparatus wherein a UAV lands on a pad and is held down on the pad by a cantilevered arm as a part of the pad. A person of ordinary skill would definitely not take his teaching of Blake to indicate that the UAV is flying under its own power as its battery is being charged, as is claimed.
The applicant can find no clear teaching in the art that a UAV is flying under its own power through a charging zone while it is engaged to a charging interface, and its battery is being charged. 
If this teaching cannot be found in the art, then claim 1 is clearly patentable, and the rejection should be withdrawn and the case passed quickly to issue. Moving through a charging 

Although applicant states “This response is to an Office Action mailed on 08/25/2021” the examiner respectfully notes that applicant appears to have inadvertently responded to the Final Rejection mailed on 06/24/2021 and not the Non-Final rejection mailed on 08/25/2021. The following points support this conclusion.
First applicant argues that “The action provides a section "Response to Arguments". In that section it is stated that "Blake also teaches applicant's newly added limitations specifically in Figure 12b."” No statement regarding Blake was ever made in the action dated 08/25/2021. In fact, Blake was not even relied upon for the action dated 08/25/2021. However, the statement that "Blake also teaches applicant's newly added limitations specifically in Figure 12b." was made by the examiner in the action dated 06/24/2021 but this statement was made in regards to a completely different limitation than the one applicant is currently arguing in their arguments. In fact Blake was previously removed for not teaching the limitation applicant is arguing and instead Lee was relied upon for teaching this feature (Most clearly seen in Lee Fig. 9a-b ¶[24, 77-81]). Since Blake is no longer part of the action, applicant’s arguments drawn to Blake cannot demonstrate any issue or deficiency of Lee or the previous action.
Second, applicant states: ”The new action, marked Final, does not specifically address this limitation and argument, which applicant believes is the central issue.” As was previously stated, the action dated 08/25/2021 was a non-final rejection as noted on the PTOL-326 form. Further, the action dated 08/25/2021 specified that the finality of the previous office action was being withdrawn and never stated that the action was final. 
.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 15-16, and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1, 15-16, and 18-19 cite the limitation “the transportation system control node”. There is insufficient antecedent basis for this limitation because no “the transportation 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), and Lee (US 2017/0182901).

With respect to claim 1 Michalski teaches a system for managing charging of a battery-powered vehicle powered vehicle in a transportation infrastructure comprising: 
a computerized control node (Michalski Fig. 11 element 110 ¶[82] “server”) having network connectivity to a first network supporting covering a geographic region (Michalski Fig. 10 ¶[47-48, 77-78]); 
a plurality of vehicle charging facilities (Michalski Fig. 10 element 11c ¶[77-78] “stand”) distributed within the geographic region covered by the network (Michalski Fig. 10 ¶[77-78]); and 
control system”);
It is noted that although Michalski does not explicitly refer to the communication system as being a “Wide area network” (WAN), the communication system described by Michalski appears to be a WAN. Specifically, WAN is a term of art defined as “a computer network in which the computers connected may be far apart.” In their disclosure, applicant does not appear to be redefining this term. The computing systems in the stand and drone in Michalski are clearly shown as being connected and far apart and hence it appears that Michalski inherently teaches a “Wide area network.” 
Although Michalski does not appear to explicitly teach: 
wherein the transportation system control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region, and preprogrammed range on a charged battery for the battery-powered vehicle, selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality  vehicle charging facilities and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling for the starting point to the destination, scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN .

this feature is strongly implied by Michalski. More specifically, Michalski teaches that a flight plan can be provided “including stops” (Michalski ¶[117]). From the context of Michalski, one of ordinary skill in the art would recognize that the stops along the flight plan are intended to correspond to stopping to recharge the uav as necessary. This would therefore correspond to the limitations from applicant’s claim shown above wherein a flight plan is created for the UAV with stops for recharging the UAV planned out along the way. However assuming arguendo and 
Morgan-Brown teaches an electric vehicle routing system wherein the transportation system control node (Morgan-Brown Fig. 1 element 104 ¶[30] “route determination module”), based on a starting point and a destination for the battery-powered vehicle within the geographic region (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]), and preprogrammed range on a charged battery for the battery-powered vehicle (Morgan Brown ¶[10, 49, 84]) selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality of vehicle charging facilities (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]) and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling for the starting point to the destination (Morgan-Brown Fig. 2a-d, 3 ¶[44-49]), scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN (Morgan-Brown ¶[44-49]).
Thus as shown above Michalski teaches a base invention of a drone being serviced by multiple charging locations as it travels along a flight path and Morgan-Brown teaches identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip. These two references are analogous to one another because both are drawn to managing the charge of a drone. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Morgan-Brown because the teaching of identifying which charging locations can service an electric vehicle as it travels along a route prior to the start of the trip taught by Morgan-Brown was recognized as part of the ordinary capabilities of one skilled in 
Although Michalski does teach each of the vehicle charging facilities comprising a charging zone proximate the charging facility through which the battery-powered vehicle passes and a charging interface adapted to engage with and to provide a charging current to a charge receiving interface implemented on the battery-powered vehicle (Michalski Fig. 3, 4 ¶[47])
Michalski does not teach wherein each vehicle charging facility comprising a vertical post extending upward from a base at a ground surface, the post having two charging interfaces implemented at different heights on the vertical post, a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery, each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone
Lee teaches a vehicle charging facility comprising a vertical post extending upward from a base at a ground surface (Lee Title, Fig. 7 ¶[76]), the post having two charging interfaces implemented at different heights on the vertical post (Lee Title, Fig. 7 elements 210 ¶[76] “fastening holes”), a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery (Lee Title, 
Thus as shown above, Michalski teaches all relevant limitations except does not explicitly teach using the element of a charging station with a post like design. Lee teaches a charging station with a post like design as well as its function. One of ordinary skill in the art would have recognized that it would have been an obvious the substitution of elements to use the post like charging station taught by Lee instead of the charging stations taught by Michalski because the post-type apparatuses for containing and charging an unmanned VTOL aircraft have the advantage of being easily installed into existing infrastructure such as street lights and/or surveillance cameras (see Lee ¶[94]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to substitute the teachings of Lee because the substitution of one known element for another yields predictable results to one of ordinary skill in the art as the results would have been predictable.

With respect to claim 3 Michalski teaches a system wherein the vehicle charging facilities comprise both dedicated charging stations and multiple purpose facilities (Michalski Fig. 10 ¶[47-48, 77-78]).




With respect to claim 6 Michalski teaches a teaches a system wherein the multiple purpose facilities comprise exchange stations, embarking stations, or debarking stations, and charging transfer apparatus supported the multiple purpose facilities (Michalski Fig. 10 element 11c, 106 ¶[77-79]). It is noted that the recitation of the additional functions of the multiple purpose facilities, while as written read on the activities of the warehouse, would also be considered intended use and do not impart meaningful limitations upon the claim.

With respect to claim 15 Michalski teaches a system wherein the electric vehicle battery-powered vehicle syncs with the transportation system control node once a travel event is uploaded status (Michalski Fig. 15 elements s10-s23 also Figs 16-24 ¶[128-129]). It is noted that the act of handing off control from one computer to another is basic communications and it would an obvious modification to one of ordinary skill in the art to modify Michalski to have the onboard controlling the UAV during charging vs having the station computer controlling the UAV as the results of such a modification would be predictable..

With respect to claim 16 Michalski teaches a control system, wherein the transportation system control node periodically contacts battery powered vehicles to determine status (Michalski ¶[113-117]). 

With respect to claim 17 Michalski teaches a control system, wherein each charging facility charge controller communicates at least vehicle charge status and estimated time of arrival to the next charging facility to a next charging facility charge controller in a flight path (Michalski ¶[113-117]). It is noted that although Michalski teaches that it’s the server which communicates to each stand the information in question, modifying Michalski such that the stands are communicating the information between themselves would be basic computing and would be within the skill of one of ordinary skill in the art and would not yield any unexpected results (The stand computer sends the data instead of the server).

With respect to claim 18 Michalski teaches a control system and apparatus, wherein the route cluster network of charging facilities reports service data regarding the battery powered vehicle to the transportation control node as it occurs, (Michalski ¶[113-117]). 

With respect to claim 19 Michalski teaches a control system and apparatus, wherein the transportation system control node periodically assesses route cluster network status for each active travel event (Michalski ¶[113-117]). 

With respect to claim 20 Michalski teaches a control system and apparatus, wherein the transportation control node receives information from a battery-powered vehicle in an assigned route cluster network of a problem requiring intervention, and after assessing the information, initiates an emergency procedure (Michalski ¶[147]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and further in view of Martinotti (US 2018/0126871).

With respect to claim 2 Michalski as modified in claim 1 does not appear to teach a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 
Martinotti teaches a system and apparatus, wherein the battery-powered vehicle is a pod with a rechargeable battery the pod coupled to and carried by a drone (Martinotti Fig. 1-3 ¶[13-19]). 
Thus as shown above Michalski teaches a base invention of an electric drone and Martinotti teaches a modular pod type electric vehicle. These two references are analogous to one another because they are both drawn to electric drone type vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Martinotti because the teaching of a modular pod type electric vehicle taught by Martinotti was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an electric drone taught by Michalski to yield the advantage of making it easier to transport a load from a ground transportation system to an air transportation system, and vice versa, as it only requires to disconnect the passenger module from the current propulsion module and connect it to a different propulsion module or .

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901) and further in view of Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file).

With respect to claim 7, Michalski does not talk about whether or not capacitors are used in their charging stations. It is noted that capacitors are notoriously old and well known in the art of electronics and are likely a part of Michalski’s charging stations. Assuming arguendo that it does not applicant has been provided with Dongyang.
Dongyang teaches a control system and apparatus, wherein the computerized charge controller comprises a first ultra-capacitor for providing high charge current (Dongyang sections I and II note: Super capacitors and ultra capacitors are the same thing).
Thus as shown above Michalski teaches a base invention of a charging station and Dongyang teaches wherein a charge controller comprises a first ultra-capacitor for providing high charge current. These two references are analogous to one another because both systems are drawn to electric vehicle charging stations. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Dongyang because the teaching of wherein a charge controller comprises a first ultra-capacitor for providing high charge current taught by Dongyang was recognized as 

 With respect to claim 8 Michalski as modified in claim 7 teaches a system wherein the charge controller is coupled to a power grid, and transfers power into the first ultra-capacitor from the power grid (Dongyang Section I paragraph 2). 

With respect to claim 9 Michalski as modified in claim 7 teaches a system wherein the charge controller directs discharge of the first ultra-capacitor to the charge transfer apparatus on demand (Dongyang At least Section I paragraph 1). 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file) and further in view of Berry (US 2014/0103158).

With respect to claim 10 Michalski does not clearly state that the vehicle’s energy storage and transfer device is an ultra-capacitor. It is noted that capacitors are notoriously old 
Berry teaches electrically-powered vehicles wherein the electrically-powered vehicles include a second ultra-capacitor separated from the first ultra-capacitor during charging by the charge transfer apparatus (Berry ¶[7, 14, 29]). 
Thus as shown above Michalski teaches a base invention of an electric drone and Berry teaches an electric drone wherein the electric drone include an ultra-capacitor. These two references are analogous to one another because both are drawn to electric drones. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Berry because the teaching of an electric drone wherein the electric drone include an ultra-capacitor taught by Berry was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of an electric drone taught by Michalski because it is known that ultra capacitors have high power densities, fast charge and discharge, long working life and are adaptable to the working environment (see Dongyang section I, paragraph 1) and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Michalski as modified in claim 1 and 10 teaches a system wherein, wherein the charging interface comprises slider rails and the charge receiving interface comprises electric contact brushes connected to the second ultra-capacitor, the brushes making physical contact with the slider rails to take the transferred charge into the . 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), Berry (US 2014/0103158) and further in view of Akhavan-Tafti (US 2019/0381910).
With respect to claim 12 although Michalski does disclose wireless charging (Michalski ¶[61]), Michalski does not go into low level detail of how the wireless charging works.
Akhavan-Tafti teaches a control system, wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device (Akhavan-Tafti ¶[47]). 
Thus as shown above Michalski teaches a base invention of wireless charging and Akhavan-Tafti teaches wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected to the energy storage device. These two references are analogous to one another because both systems are drawn to wireless charging. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Akhavan-Tafti because the teaching of wherein the charge transfer apparatus is a vertically oriented wireless pad and the charge receiving apparatus is a magnetic coil receiver connected .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and further in view of Lovshin (US 2016/0016476).

With respect to claim 13 although Michalski as modified previously does teach charging via sliding rails (Michalski Fig. 1-6 element 22 ¶[45]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.
Lovshin teaches wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle after disengagement from the energy source (Lovshin ¶[32, 55]). 
Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalski (US 2016/0376031) in view of Morgan-Brown (US 2019/316924), Lee (US 2017/0182901), Dongyang (“Research on super capacitor voltage balancing of electric vehicle charging stations” provided to applicant on file), and Berry (US 2014/0103158) and Akhavan-Tafti (US 2019/0381910) and further in view of Lovshin (US 2016/0016476).

With respect to claim 14 although Michalski as modified previously does teach wirelessly charging power sources (Michalski ¶[61], Akhavan-Tafti ¶[47]), Michalski as modified previously does not clearly teach wherein the second ultra-capacitor discharges into one or more batteries carried by the electrically-power vehicle when disconnected from the power source.

Thus as shown above Michalski teaches a base invention of a drone with an energy storage device and Lovshin teaches discharging an ultra capacitor into a battery within a drone. These two references are analogous to one another because both systems are drawn to . Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Michalski to apply the teachings of Lovshin because the teaching of discharging an ultra capacitor into a battery within a drone taught by Lovshin was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a drone with an energy storage device taught by Michalski to yield the advantage of eliminating/reducing and an overall decrease in the use of electricity generated by fossil fuels (see Lovshin ¶[13]) and the results would have been predictable to one of ordinary skill in the art.
Additional Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnamoorthy (US 2018/0074485): Teaches a drone charging system that explicitly mentions a WAN (Krishnamoorthy ¶[20-21]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665